                                         Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 1 of 19




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    CHARLES REIDINGER,                              Case No. 19-cv-06968-CRB
                                   9                  Plaintiff,
                                                                                        ORDER GRANTING MOTION TO
                                  10           v.                                       DISMISS WITH LEAVE TO AMEND
                                  11    ZENDESK, INC., et al.,
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13          A class of Zendesk, Inc. stock purchasers led by Local 353, I.B.E.W. Pension Fund
                                  14   (“the Pension Fund”) is suing Zendesk and two Zendesk officers (collectively, “Zendesk”)
                                  15   for securities fraud under §§ 10(b) and 20(a) of the Securities Exchange Act of 1934 and
                                  16   Securities and Exchange Commission (SEC) Rule 10b-5. The Court previously dismissed
                                  17   the Pension Fund’s First Amended Complaint under Rule 12(b)(6) of the Federal Rules of
                                  18   Civil Procedure for failure to state a claim for which relief may be granted. The Court
                                  19   gave the Pension Fund leave to amend. In its Second Amended Complaint, the Pension
                                  20   Fund alleges that Zendesk made false and misleading statements relating to Zendesk’s data
                                  21   security, resulting in harm to investors after the public learned that Zendesk had suffered a
                                  22   data breach that went undetected for nearly three years.
                                  23          Zendesk has moved to dismiss the Pension Fund’s Second Amended Complaint for
                                  24   failure to state a claim for which relief may be granted. The Court has determined that oral
                                  25   argument is unnecessary and vacates the hearing previously scheduled for March 5, 2021.
                                  26   The Court grants Zendesk’s motion to dismiss because the Pension Fund has not
                                  27   adequately pleaded a material misstatement or omission, and the Pension Fund’s
                                  28   allegations do not give rise to a strong inference that Zendesk or its officers acted with
                                            Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 2 of 19




                                   1   scienter, i.e., fraudulent intent. The Court grants the Pension Fund leave to amend to cure
                                   2   these deficiencies.
                                   3   I.      BACKGROUND
                                   4           A.    Procedural History
                                   5           On January 24, 2020, the Court consolidated two putative securities class action
                                   6   lawsuits against Zendesk and appointed the Pension Fund as lead plaintiff. See Order
                                   7   Consolidating Cases (dkt. 42). The Pension Fund then filed an Amended Class Action
                                   8   Complaint on behalf of all purchasers of Zendesk common stock between February 6,
                                   9   2019 and October 1, 2019, inclusive (the Class Period). See FAC (dkt. 51) at 1. The First
                                  10   Amended Complaint alleged that Zendesk and three officers—Chief Executive Officer
                                  11   Mikkel Svane, Chief Financial Officer Elena Gomez, and Senior Vice President of
                                  12   Worldwide Sales Norman Gennaro—committed securities fraud in violation of § 10(b) of
Northern District of California
 United States District Court




                                  13   the Securities Exchange and SEC Rule 10b-5. See id. ¶¶ 34–36, 124–127. The Pension
                                  14   Fund also alleged that the individual defendants violated § 20(a) of the Securities
                                  15   Exchange Act as control persons liable for any fraud committed by Zendesk and its
                                  16   employees. See id. ¶¶ 128–131.
                                  17           The Pension Fund’s original claims centered on Zendesk’s public statements during
                                  18   the class period in relation to two events: (1) subpar performance in the Europe, Middle
                                  19   East, and Africa (EMEA) and Asia-Pacific (APAC) regions during Q2 2019; and (2) the
                                  20   September 24, 2019 discovery and subsequent disclosure of a data breach that had been
                                  21   ongoing for three years. See Order Dismissing FAC (dkt. 63) at 2.
                                  22           The Court dismissed the Pension Fund’s claims with respect to subpar regional
                                  23   performance because the Pension Fund had not adequately pleaded any false or misleading
                                  24   statement, or facts supporting a strong inference of scienter—that is, Zendesk’s intent to
                                  25   deceive, manipulate, or defraud. Id. at 13–18. The Court dismissed the Pension Fund’s
                                  26   claim with respect to the data breach because Zendesk’s failure to disclose the breach was
                                  27   the only potentially material misstatement or omission that the Pension Fund alleged, and
                                  28   the Pension Fund’s allegations did not suggest that Zendesk or its officers intended to
                                                                                     2
                                           Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 3 of 19




                                   1   deceive investors about the breach. Id. at 21–22. The Court granted the Pension Fund
                                   2   leave to amend. Id. at 22.1
                                   3          On January 8, 2021, the Pension Fund filed a Second Amended Complaint. See
                                   4   SAC (dkt. 64). The Pension Fund noted that it had “not renewed its allegations
                                   5   concerning” Zendesk’s regional performance or its claims against Zendesk Senior Vice
                                   6   President of Worldwide Sales Norman Gennaro. Id. at 2 n.2. Instead, the Pension Fund
                                   7   supplemented its allegations regarding the data breach.
                                   8          B.      Zendesk and the Data Breach
                                   9          Zendesk sells customer service software to companies. See id. ¶¶ 5–7. In doing so,
                                  10   Zendesk collects, stores, and transmits sensitive customer, agent, and end-user data,
                                  11   including personal identifiable information (PII). Id. ¶ 9. The Pension Fund alleges that
                                  12   Zendesk began hosting its data through Amazon Web Services (AWS)’s cloud computing
Northern District of California
 United States District Court




                                  13   platform in 2016 and completed its transition to hosting data there in 2019. Id. ¶ 8.
                                  14          But according to the Pension Fund, in 2016 Zendesk “did not follow basic
                                  15   precautions to secure data hosted by AWS.” Id. ¶ 19(a). Before Zendesk had experienced
                                  16   the data breach at issue, AWS had published a list of “best practices.” Id. ¶ 27. The list
                                  17   warned customers to “never share” their “AWS . . . access keys with anyone.” Id. AWS
                                  18   also instructed customers to “enable multifactor authentication for . . . users who are
                                  19

                                  20
                                       1
                                         One aspect of the Court’s Order dismissing the First Amended Complaint warrants clarification,
                                       if not revision. See Fed. R. Civ. P. 54(b). The Court stated that the Pension Fund’s First
                                  21   Amended Complaint had not alleged “any material misstatement or omission.” See Order
                                       Dismissing FAC at 1. But the Court also said that the Pension Fund “alleged a material omission”
                                  22   to the extent that the data breach “would have been viewed by the reasonable investor as
                                       significant,” though no allegations supported the inference that Zendesk had acted with scienter in
                                  23   relation to the data breach. See id. at 21 (citation omitted). The Court should have made its
                                       seemingly contradictory reasoning clearer, and does so now. The Court recognizes that
                                  24   significance to a reasonable investor is necessary, but not sufficient, to establish a materially
                                       misleading omission. See infra part II.B; In re Yahoo! Inc. Sec. Litig., 2012 WL 3282819, at *7
                                  25   (N.D. Cal. Aug. 10, 2012) (“Silence, absent a duty to disclose, is not misleading under Rule 10b-
                                       5.”) (quoting Basic, Inc. v. Levinson, 485 U.S. 224, 239 n.17 (1988)). The Court’s conclusion that
                                  26   reasonable investors would have viewed the data breach as significant was thus insufficient to
                                       establish the further conclusion that Zendesk had materially omitted information about the breach.
                                  27   In effect, the Court assumed that the Pension Fund had plausibly alleged a material omission and
                                       relied on the Pension Fund’s more obvious failure to allege facts giving rise to the required
                                  28   “strong inference” that Zendesk or its officers had acted with scienter. See Order Dismissing FAC
                                       at 21.
                                                                                           3
                                           Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 4 of 19




                                   1   allowed access to sensitive resources.” Id. AWS further explained that customers could
                                   2   “use logging features in AWS” to detect nefarious activity by determining “the actions
                                   3   users have taken . . . and the resources that were used.” Id. The Pension Fund alleges that
                                   4   despite these “clear directions,” which were consistent (if not identical) with Zendesk’s
                                   5   own avowed security best practices,2 Zendesk “shared AWS keys” with “a third party
                                   6   vendor.” Id. ¶¶ 19(a), 25. A “small number” of those keys “were compromised,” which
                                   7   allowed “hackers to access customer service data.” Id. Zendesk also implemented
                                   8   multifactor authentication only “after it had provided AWS keys to others and . . . had been
                                   9   breached as a result.” Id. ¶ 19(b). And Zendesk “failed to properly use logging features”
                                  10   that could have enabled Zendesk to detect the breach. Id. As a result, Zendesk suffered a
                                  11   data breach in November 2016 and discovered the breach only after nearly three years had
                                  12   passed. Id. ¶ 51. The Pension Fund alleges that after the breach was discovered and
Northern District of California
 United States District Court




                                  13   revealed, Zendesk’s stock price fell. Id. ¶¶ 22, 24.3
                                  14          After the data breach, Zendesk made various public statements regarding the
                                  15   breach’s nature and scale. On October 2, 2019, Zendesk published an “Important Notice
                                  16   regarding 2016 Security Incident” (the Notice) on its website. Id. ¶ 25. The Complaint
                                  17   incorporates relevant parts of the Notice:
                                  18                  Important Notice regarding 2016 Security Incident
                                                      We recently were alerted by a third party regarding a security matter that
                                  19

                                  20

                                  21
                                       2
                                         On April 1, 2019, Zendesk posted a “Security Best Practices” article on its website, instructing
                                       its customers that they could “reduce the risk of a security breach” by following certain best
                                  22   practices. SAC ¶ 46. The post noted that “even the best security policies will fall short if they are
                                       not followed.” Id. It went on to suggest that customers implement “2-factor authentication for all
                                  23   agents and admins,” “never give out user names, email addresses, or passwords,” “routinely audit”
                                       their Zendesk accounts “for suspicious activity,” and “encourage agents to monitor their user
                                  24   account[s].” Id.
                                       3
                                  25     On September 24, 2019—the date that the Pension Fund alleges Zendesk discovered the
                                       breach—Zendesk’s stock price declined from $77.23 to $73.60 “on unusually high [trading]
                                  26   volume.” SAC ¶ 22. On September 27, 2019—the date by which the Pension Fund alleges that
                                       Zendesk would have been required to notify its customers of the breach under its internal
                                  27   policies—Zendesk’s stock price declined from $74.08 to $72.08 on unusually high volume. Id.
                                       ¶¶ 53–54. And after Zendesk published a notice on its website regarding the breach on October 2,
                                  28   2019, Zendesk’s stock price declined from $72.71 to $69.81, again on unusually high volume.
                                       Id. ¶ 24.
                                                                                       4
                                         Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 5 of 19




                                              may have affected the Zendesk Support and Chat products and customer accounts
                                   1
                                              of those products activated prior to November of 2016. . . .
                                   2
                                                                              *      *      *
                                   3

                                   4                 On September 24 [2019], we identified approximately 10,000 Zendesk
                                              Support and Chat accounts . . . whose account information was accessed without
                                   5          authorization prior to November of 2016. Information accessed included some [PII]
                                              and other service data.
                                   6

                                   7                 For impacted customers, the information accessed from these databases
                                              includes the following data:
                                   8

                                   9                 -Email addresses, names and phone numbers of agents and end-users of
                                                     certain Zendesk products.
                                  10                 -Agent and end user passwords that were hashed and salted—a security
                                                     technique used to make them difficult to decipher, potentially up to
                                  11
                                                     November 2016. . . .
                                  12
Northern District of California
 United States District Court




                                                     We have also determined that certain authentication information was
                                  13          accessed for a much smaller set of approximately 700 customer accounts, including
                                  14          expired trial accounts and accounts that are no longer active. . . .
                                       Id. ¶ 55.
                                  15
                                              On October 4, 2019, Zendesk updated the Notice to reflect a total of ~22,000
                                  16
                                       breached customer accounts: ~15,000 Support and Chat accounts, with authentication
                                  17
                                       information accessed for approximately ~7,000 customer accounts. Id. ¶ 61. Because
                                  18
                                       Zendesk’s customers often have many end-users, the breach may have affected many more
                                  19
                                       persons’ data. See id. ¶ 56.
                                  20
                                              On October 29, 2019, Zendesk held its Q3 2019 investor conference call, during
                                  21
                                       which Mikkel Svane, Zendesk’s CEO, stated that the breach occurred when “Zendesk was
                                  22
                                       in a very different state of security.” Id. ¶ 62. Similarly, Zendesk updated an “FAQ” page
                                  23
                                       on its website to include Chief Security Officer Maarten Van Horenbeeck’s statement that
                                  24
                                       “Zendesk has significantly invested in its security program since 2016 . . . including rolling
                                  25
                                       out additional protection of sensitive personal data.” Id. ¶ 63.
                                  26
                                              On November 22, 2019, Zendesk revealed the data breach’s cause. Id. ¶ 64. While
                                  27
                                       investigating the breach, Zendesk “discovered that a small number of AWS keys” had been
                                  28
                                                                                     5
                                         Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 6 of 19




                                   1   “compromised after having been provided to a third party vendor. These keys were then
                                   2   used to access customer service data.” Id. The statement also indicated that Zendesk had
                                   3   expanded its use of multifactor authentication “during 2016 and 2017” and had
                                   4   “[i]increased security monitoring and logging” during the period “since 2016.” Id.
                                   5          C.     Zendesk Statements During the Class Period, Before the Breach Was
                                                     Disclosed
                                   6
                                              The Pension Fund alleges that AWS best practices, the breach, and Zendesk’s
                                   7
                                       statements following the breach indicate that Zendesk misled investors during the class
                                   8
                                       period, before the breach was disclosed. As the Pension Fund puts it, Zendesk “repeatedly
                                   9
                                       (and falsely) assured its customers and investors that its data security methodologies were
                                  10
                                       comprehensive and of the highest quality.” Id. ¶ 10. This case thus centers on the
                                  11
                                       significance of Zendesk’s alleged statements and omissions during the class period. The
                                  12
Northern District of California




                                       Pension Fund challenges the following statements:
 United States District Court




                                  13
                                                     1.     February 14, 2019 Form 10-K for Fiscal year 2018
                                  14
                                              This filing stated that Zendesk maintains a “comprehensive security program
                                  15
                                       designed to help safeguard the security and integrity of our customers’ data.” It added that
                                  16
                                       Zendesk “regularly review[s]” its “security program” and regularly “obtain[s] third-party
                                  17
                                       security audits and examinations” of Zendesk’s “technical operations and practices
                                  18
                                       covering data security.” Id. ¶ 43. Zendesk also noted that in June 2017 it had announced
                                  19
                                       its completion of the EU approval process for using Binding Corporate Rules “as a data
                                  20
                                       processor and controller.” Id. This “significant regulatory approval validated [Zendesk’s]
                                  21
                                       implementation of the highest possible standards for protecting PII globally, covering both
                                  22
                                       the PII of [Zendesk’s] customers and employees.” Id.
                                  23
                                              The filing also warned investors that “if” a data breach were to occur, Zendesk’s
                                  24
                                       “products may be perceived as insecure,” Zendesk “may lose existing customers or fail to
                                  25
                                       attract new customers,” and Zendesk “may incur significant liabilities.” Id. ¶ 44.
                                  26
                                       “Unauthorized access to or security breaches of [Zendesk’s] products could result in the
                                  27
                                       loss of data,” and Zendesk “may also experience security breaches that may remain
                                  28
                                                                                    6
                                             Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 7 of 19




                                   1   undetected for an extended period.” Id.
                                   2                  2.     May 2, 2019 Form 10-Q for Q1 2019 and August 2, 2019 Form 10-
                                                             Q for Q2 2019
                                   3
                                                These filings provided investors with the same warnings regarding the risks that
                                   4
                                       “could” occur “if” Zendesk suffered a data breach, and the possibility that Zendesk “may”
                                   5
                                       experience undetected data breaches. Id. ¶¶ 47, 49.
                                   6
                                                                                       *
                                   7
                                                The Pension Fund alleges that these statements were “materially false and
                                   8
                                       misleading” because Zendesk “knew or deliberately disregarded and failed to disclose”
                                   9
                                       several facts. Id. ¶ 50.4 First, contrary to Zendesk’s claim that it had a “comprehensive
                                  10
                                       security system” that was up to the “highest possible standards,” Zendesk “did not follow
                                  11
                                       basic precautions to secure data hosted by AWS.” Id. ¶ 50(a). Second, Zendesk
                                  12
Northern District of California




                                       implemented multifactor authentication only “after it had provided AWS keys to others
 United States District Court




                                  13
                                       and after it had been breached as a result,” and failed to properly “use logging features in
                                  14
                                       AWS.” Id. ¶ 50(b). Third, Zendesk had “already suffered a significant breach” caused by
                                  15
                                       “its failure to implement basic data security standards and best practices.” Id. ¶ 50(c).
                                  16
                                                D.    The Instant Motion
                                  17
                                                Zendesk has moved to dismiss the Pension Fund’s Second Amended Complaint.
                                  18
                                       See Mot. to Dismiss SAC (dkt. 65). The Motion is fully briefed, see Opp. (dkt. 68); Reply
                                  19
                                       (dkt. 69), and the Court has determined that oral argument is unnecessary.
                                  20
                                       II.      LEGAL STANDARD
                                  21
                                                A. Rule 12(b)(6)
                                  22
                                                Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a complaint may be
                                  23
                                       dismissed for failure to state a claim for which relief may be granted. Fed. R. Civ. P.
                                  24
                                       12(b)(6). Rule 12(b)(6) applies when a complaint lacks either “a cognizable legal theory”
                                  25

                                  26   4
                                         The Pension Fund points to other statements made on Zendesk’s website and elsewhere during
                                  27   the class period, see SAC ¶¶ 13, 14; Opp. at 6 n.6, but the Pension Fund’s claims arise from the
                                       specific statements described above, see SAC ¶ 50. The Court notes that its analysis of the
                                  28   statements that the Pension Fund expressly challenges would apply equally to the other class
                                       period statements mentioned in the Second Amended Complaint.
                                                                                        7
                                           Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 8 of 19




                                   1   or “sufficient facts alleged” under such a theory. Godecke v. Kinetic Concepts, Inc., 937
                                   2   F.3d 1201, 1208 (9th Cir. 2019). Evaluating a motion to dismiss, the Court “must presume
                                   3   all factual allegations of the complaint to be true and draw all reasonable inferences in
                                   4   favor of the nonmoving party.” Usher, 828 F.2d at 561. “[C]ourts must consider the
                                   5   complaint in its entirety, as well as other sources courts ordinarily examine when ruling on
                                   6   Rule 12(b)(6) motions to dismiss, in particular, documents incorporated into the complaint
                                   7   by reference, and matters of which a court may take judicial notice.” Tellabs, Inc. v.
                                   8   Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).5
                                   9          If a court dismisses a complaint for failure to state a claim, it should “freely give
                                  10   leave” to amend “when justice so requires.” Fed. R. Civ. P. 15(a)(2). A court nevertheless
                                  11   has discretion to deny leave to amend due to, among other things, “repeated failure to cure
                                  12   deficiencies by amendments previously allowed, undue prejudice to the opposing party by
Northern District of California
 United States District Court




                                  13   virtue of allowance of the amendment, [and] futility of amendment.” Leadsinger, Inc. v.
                                  14   BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008) (citing Foman v. Davis, 371 U.S.
                                  15   178, 182 (1962)).
                                  16          B. Claims under Section 10(b) of the Securities Exchange Act and Rule 10b-5
                                  17          Section 10(b) of the Securities Exchange Act of 1934 forbids the “use or employ, in
                                  18   connection with the purchase or sale of any security . . . [of] any manipulative or deceptive
                                  19   device or contrivance in contravention of such rules and regulations as the [SEC] may
                                  20   prescribe as necessary or appropriate in the public interest or for the protection of
                                  21   investors.” 15 U.S.C. § 78j(b). SEC Rule 10b-5 implements § 10(b) and declares it
                                  22   unlawful:
                                  23                 (a) To employ any device, scheme, or artifice to defraud,
                                  24                 (b) To make any untrue statement of a material fact or to omit to state a
                                                         material fact necessary in order to make the statements made . . . not
                                  25                     misleading, or
                                  26

                                  27
                                       5
                                         The Court grants Zendesk’s Request for Judicial Notice (dkt. 66) because the relevant documents
                                       are either incorporated by reference in the Second Amended Complaint or not subject to
                                  28   reasonable dispute under Rule 201(b) of the Federal Rules of Evidence. The Court notes,
                                       however, that its reasoning does not rely on any of the noticed exhibits.
                                                                                        8
                                           Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 9 of 19




                                                      (c) To engage in any act, practice, or course of business which operates or
                                   1
                                                          would operate as a fraud or deceit upon any person, in connection with
                                   2                      the purchase or sale of any security.
                                   3   17 C.F.R. § 240.10b-5.

                                   4           The Supreme Court has implied a right of action to stock purchasers or sellers

                                   5   injured by a violation of § 10(b) and Rule 10b-5. See Dura Pharms., Inc. v. Broudo, 544

                                   6   U.S. 336, 341 (2005). To state a claim, plaintiffs must plead “(1) a material

                                   7   misrepresentation (or omission); (2) scienter, i.e., a wrongful state of mind; (3) a

                                   8   connection with the purchase or sale of a security; (4) reliance . . .; (5) economic loss; and

                                   9   (6) ‘loss causation,’ i.e., a causal connection between the material misrepresentation and

                                  10   the loss.” Id. at 341–42 (citation omitted). The first two elements are particularly relevant

                                  11   here.

                                  12           The first element of a Rule 10b-5 claim is a material false statement or omission.
Northern District of California
 United States District Court




                                  13   Id. at 341. A plaintiff can establish “[f]alsity” by pointing to “statements that directly

                                  14   contradict what the defendant knew at that time.” Khoja v. Orexigen Therapeutics, Inc.,

                                  15   899 F.3d 988, 1008 (9th Cir. 2008). A plaintiff can establish a material omission by

                                  16   pointing to the defendant’s “silence” despite a “duty to disclose.” Matrixx Initiatives, Inc.

                                  17   v. Siracusano, 563 U.S. 27, 45 (2011) (quoting Basic Inc. v. Levinson, 485 U.S. 224, 239

                                  18   n.17 (1988)). Such a duty arises from a statement that, although “not false,” is

                                  19   “misleading” because it “omits material information.” Khoja, 899 F.3d at 1008–09.

                                  20   “Disclosure is required only when necessary to make [the] statements made, in the light of

                                  21   the circumstances under which they were made, not misleading.” Id. at 1009 (quoting

                                  22   Matrixx, 563 U.S. at 44) (internal quotation marks and alterations omitted). 6 Of course, a

                                  23   party “fails to disclose material information” to investors only when the party in question

                                  24   actually “has [the] information that” investors are “entitled to know.” Chiarella v. United

                                  25

                                  26
                                       6
                                         “Companies can control what they have to disclose . . . by controlling what they say to the
                                       market.” Matrixx, 563 U.S. at 45. But once a company communicates “positive information to
                                  27   the market,” that company is “bound to do so in a manner that wouldn’t mislead investors.”
                                       Schueneman v. Arena Pharm., Inc., 840 F.3d 698, 705–06 (9th Cir. 2016) (quoting Berson v.
                                  28   Applied Signal Tech., Inc., 527 F.3d 982, 987 (9th Cir. 2008)).

                                                                                      9
                                         Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 10 of 19




                                   1   States, 445 U.S. 222, 228 (1980).
                                   2          “Whether its allegations concern an omission or a misstatement,” a plaintiff must
                                   3   also allege “materiality.” Khoja, 899 F.3d at 1009. A false statement or omission’s
                                   4   materiality depends on whether “there is a substantial likelihood that a reasonable
                                   5   shareholder would consider” the information to be “important.” Basic, 485 U.S. at 231
                                   6   (quoting TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976)). This inquiry is
                                   7   “inherently fact-specific.” Matrixx, 563 U.S. at 39. For an omission, “there must be a
                                   8   substantial likelihood that the disclosure of the omitted fact would have been viewed by
                                   9   the reasonable investor as having significantly altered the ‘total mix’ of information made
                                  10   available.” Basic, 485 U.S. at 231–32 (quoting TSC Indus., 426 U.S. at 449). This
                                  11   standard is not “too low,” because a “minimal standard might bring an overabundance of
                                  12   information within its reach, and lead management simply to bury shareholders in an
Northern District of California
 United States District Court




                                  13   avalanche of trivial information.” Id. at 231 (citation omitted).
                                  14          The second element of a Rule 10b-5 claim is a sufficiently culpable state of mind,
                                  15   or “scienter.” See Ernst & Ernst v. Hochfelder, 425 U.S. 185, 197–99 (1976). Because
                                  16   § 10(b) covers only “manipulative or deceptive” conduct, and Rule 10b-5 implements (and
                                  17   thus cannot extend more broadly than) § 10(b), a Rule 10b-5 claim must allege conduct
                                  18   involving manipulation or deceit. Santa Fe Indus., Inc. v. Green, 430 U.S. 462, 473–74
                                  19   (1977). Accordingly, a plaintiff must allege that the defendant had the “intent to deceive,
                                  20   manipulate, or defraud.” Ernst & Ernst, 425 U.S. at 188.
                                  21          Knowledge of falsity or deception is enough to satisfy this standard. See Gebhart v.
                                  22   SEC, 595 F.3d 1034, 1041 (9th Cir. 2010). And although the Supreme Court has never
                                  23   addressed whether recklessness establishes scienter under Rule 10b-5, see Tellabs, 551
                                  24   U.S. at 319 n.3, the Ninth Circuit has held that “deliberate . . . or conscious recklessness”
                                  25   as to the statement’s false or misleading character establishes scienter. SEC v. Platforms
                                  26   Wireless Int’l Corp., 617 F.3d 1072, 1093 (9th Cir. 2010) (quoting Gebhart, 595 F.3d at
                                  27   1041–42). That is because deliberate, conscious recklessness is “a form of intentional or
                                  28   knowing misconduct.” Id. (quoting In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970,
                                                                                     10
                                           Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 11 of 19




                                   1   976 (9th Cir. 1999)). The defendant must have subjectively “appreciate[d] the gravity of
                                   2   the risk of misleading others” and “consciously disregarded” that risk. Id. (quoting
                                   3   Gebhart, 595 F.3d at 1042 n.11).7
                                   4           Even when individual officers lack the requisite scienter, the Ninth Circuit has left
                                   5   open whether a corporation may be liable for securities fraud under a “collective scienter”
                                   6   theory that imputes the cumulative knowledge of a corporation’s agents to the corporation.
                                   7   See Glazer Capital Mgmt., LP v. Magistri, 549 F.3d 736, 744 (9th Cir. 2008); Nordstrom,
                                   8   Inc. v. Chubb & Son, Inc., 54 F.3d 1424, 1435 (9th Cir. 1995). “[S]ome form of collective
                                   9   scienter pleading might be appropriate,” but only when “a company’s public statements
                                  10   were so important and so dramatically false that they would create a strong inference that
                                  11   at least some corporate officials knew of the falsity upon publication.” Glazer, 549 F.3d at
                                  12   744 (emphasis in original).
Northern District of California
 United States District Court




                                  13           Special pleading requirements apply to the (1) material misstatement or omission
                                  14   and (2) scienter elements of a Rule 10b-5 claim. Tellabs, 551 U.S. at 313. The Private
                                  15   Securities Litigation Reform Act of 1995 (PSLRA) requires plaintiffs to “specify each
                                  16   statement alleged to have been misleading [and] the reason or reasons why the statement is
                                  17   misleading,” 15 U.S.C. § 78u–4(b)(1), and to “state with particularity facts giving rise to a
                                  18   strong inference that the defendant acted” with the requisite scienter—that is, the intent “to
                                  19   deceive, manipulate, or defraud.” Tellabs, 551 U.S. at 313–314 (quoting 15 U.S.C. § 78u–
                                  20   4(b)(2); Ernst & Ernst, 425 U.S. at 194 & n.12).8 With respect to scienter, the plaintiff
                                  21   must do more than allege facts from which “a reasonable person could infer that the
                                  22   defendant acted with the required intent.” Id. at 314 (citation omitted). “To qualify as
                                  23   ‘strong,’ . . . an inference of scienter must be more than merely plausible or reasonable—it
                                  24   must be cogent and at least as compelling as any opposing inference of fraudulent intent.”
                                  25

                                  26   7
                                         Although the deliberate or conscious recklessness inquiry is subjective, extreme departures from
                                  27   an objective standard of care may support an inference that the defendant was consciously
                                       reckless. Gebhart, 595 F.3d at 1042.
                                       8
                                  28     More generally, Rule 9(b) of the Federal Rules of Civil Procedure requires a party alleging fraud
                                       to “state with particularity the circumstances constituting fraud.” Fed. R. Civ. P. 9(b).
                                                                                         11
                                           Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 12 of 19




                                   1   Id.9
                                   2           C. Claims under § 20(a) of the Securities Exchange Act
                                   3           Under § 20(a), “every person who, directly or indirectly, controls any person
                                   4   liable” for a violation of § 10(b) “shall also be liable jointly and severally with and to the
                                   5   same extent as such controlled person.” 15 U.S.C. § 78t(a). Nonetheless, a control person
                                   6   who “acted in good faith and did not directly or indirectly induce the act or acts
                                   7   constituting the violation” is not liable. Id.
                                   8   III.    DISCUSSION
                                   9           Zendesk argues that the Pension Fund has not stated a claim under § 10(b) and Rule
                                  10   10b-5 because the Pension Fund has not identified any false statement or actionable
                                  11   omission regarding Zendesk’s data security, see Mot. to Dismiss SAC at 4–9, has failed to
                                  12   plead facts giving rise to a “strong inference” of scienter, id. at 9–13, and has failed to
Northern District of California
 United States District Court




                                  13   plead a causal connection between any material misrepresentation and a loss to investors,
                                  14   see id. at 13–14. The Pension Fund argues that Zendesk’s statements before the breach
                                  15   was disclosed were misleading because Zendesk lacked “a comprehensive data security
                                  16   program that was continuously reviewed and monitored and up to the highest standards,”
                                  17   and “gave investors the impression that the Company took all possible steps to secure and
                                  18   protect sensitive information.” Opp. at 5 (internal quotation marks omitted). The Pension
                                  19   Fund also argues that its allegations support a strong inference of scienter because Zendesk
                                  20   either “knew” about or “recklessly disregarded” its failure to “comply with AWS’s or even
                                  21   its own best practices” while making public statements about its comprehensive security
                                  22   program. Opp. at 8.
                                  23           The Court agrees with Zendesk that the Pension Fund has failed to state a claim for
                                  24   securities fraud under the PSLRA’s special pleading requirements. The Pension Fund
                                  25   alleges certain mistakes that resulted in a long-undetected data breach. But although
                                  26

                                  27
                                       9
                                         If “no reasonable person could deny” that the challenged statement was “materially misleading,”
                                       and the plaintiff plausibly alleges that the defendant was “aware of the facts that made the
                                  28   statement misleading,” then there is a factual dispute as to whether the defendant was at least
                                       consciously reckless. Platforms Wireless Int’l Corp., 617 F.3d at 1094.
                                                                                          12
                                         Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 13 of 19




                                   1   § 10(b) “is aptly described as a catchall provision . . . what it catches must be fraud.”
                                   2   Chiarella, 445 U.S. at 235. The Pension Fund has failed to state a claim for securities
                                   3   fraud for two independent reasons. First, the Pension Fund has not pleaded a material
                                   4   misstatement or omission because the Pension Fund has neither identified any misleading
                                   5   statement relating to Zendesk’s data security nor explained how Zendesk could have
                                   6   disclosed additional information that would have made Zendesk’s statements “not
                                   7   misleading.” Matrixx, 563 U.S. at 44. Second, as before, the Pension Fund’s allegations
                                   8   do not give rise to the “strong inference” that Zendesk or its officers acted with the intent
                                   9   to deceive, manipulate, or defraud investors. Tellabs, 551 U.S. at 313–314 (quoting 15
                                  10   U.S.C. § 78u–4(b)(2); Ernst & Ernst, 425 U.S. at 194 & n.12). Instead, those allegations
                                  11   support the “competing” inference that Zendesk was simply unaware of its mistakes or
                                  12   their consequences—a more “compelling” inference than the convoluted fraudulent
Northern District of California
 United States District Court




                                  13   scheme that the Pension Fund has attempted to allege. Id. at 314.
                                  14          A.     First Element: Material Misstatement or Omission
                                  15          Under the applicable pleading standard, see 15 U.S.C. § 78u–4(b)(1), the Pension
                                  16   Fund has not adequately pleaded any false statement or misleading omission.
                                  17          The Pension Fund has pointed to no false statement—that is, no statement that
                                  18   “directly contradict[s]” what Zendesk “knew at the time.” Khoja, 899 F.3d at 1008. The
                                  19   Pension Fund argues that Zendesk lied about the strength of its data security programs
                                  20   based on its past failure to follow best practices, see Opp. at 5, but Zendesk made the
                                  21   relevant statements in 2019, addressing its recent and contemporaneous data security
                                  22   practices, see SAC ¶¶ 43–44, 47, 49. The Pension Fund’s own allegations show that
                                  23   Zendesk’s data security improved between 2016 and 2019, such that Zendesk’s 2019
                                  24   statements are plausibly consistent with Zendesk having a less robust security program in
                                  25   the past. See SAC ¶¶ 50(b), 62–64. Indeed, Zendesk did not state that its data security had
                                  26   always been up to the best possible standards. The only arguable indication that, in 2019,
                                  27   Zendesk’s data security was not as strong as Zendesk claimed is Zendesk’s failure to have
                                  28   detected the ongoing breach when Zendesk made the challenged statements. But those
                                                                                     13
                                            Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 14 of 19




                                   1   challenged statements expressly accounted for that possibility by acknowledging that past
                                   2   breaches “may remain undetected for an extended period.” Id. ¶¶ 44, 49. Further, the
                                   3   undetected breach does not indicate that Zendesk’s statements that it (1) “regularly
                                   4   review[ed]” its “security program,” and (2) “regularly obtain[ed] third-party security audits
                                   5   and examinations” of that program, were false. Opp. at 5 (quoting SAC ¶¶ 43). The
                                   6   breach merely indicates that those measures did not uncover a breach—again, a possibility
                                   7   that Zendesk expressly disclosed. See SAC ¶¶ 44, 49. Finally, Zendesk never stated that
                                   8   its employees had unfailingly complied with AWS best practices and its own best practices
                                   9   from 2016 onwards. In sum, nothing in Zendesk’s 2019 statements was false.
                                  10            The Pension Fund has also not alleged a material omission because the challenged
                                  11   statements were not misleading. See Matrixx, 563 U.S. at 44. The challenged statements
                                  12   discussed Zendesk’s recent and contemporaneous data security practices. They did not
Northern District of California
 United States District Court




                                  13   imply that Zendesk had not suffered an undetected data breach or that Zendesk’s
                                  14   employees had unfailingly complied with AWS best practices during and since 2016.
                                  15   Indeed, Zendesk’s warnings that it may experience an undetected data breach implied the
                                  16   possibility that, at some point, Zendesk’s data security measures had failed. See SAC
                                  17   ¶¶ 44, 47, 49.10
                                  18            Even if the Court were to assume that the challenged statements were misleading,
                                  19   the statements were not misleading based on information that Zendesk omitted. Because
                                  20   the Pension Fund’s own allegations indicate that Zendesk lacked the “information” that
                                  21   investors were supposedly “entitled to know,” Chiarella, 445 U.S. at 228, the Pension Fund
                                  22   has not pointed to any statement that Zendesk could have made “not misleading,” Matrixx,
                                  23   563 U.S. at 44. For example, Zendesk could not have had any “duty to disclose” the data
                                  24

                                  25   10
                                          Zendesk’s statements that “if” Zendesk suffered a breach, Zendesk “may incur significant
                                  26   liabilities” and the breach “could result in the loss of data,” SAC ¶¶ 44, 47, 49, did not
                                       misleadingly imply that Zendesk had not suffered a breach given Zendesk’s express
                                  27   acknowledgement of that possibility. The Pension Fund’s argument to the contrary, see Opp. at
                                       6–7, relies on inapposite cases involving statements that certain risks might materialize when the
                                  28   companies knew that those risks had already materialized, see, e.g., In re Convergent Techs. Sec.
                                       Litig., 948 F.2d 507, 515 (9th Cir. 1991).
                                                                                          14
                                            Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 15 of 19




                                   1   breach, Matrixx, 563 U.S. at 44, because Zendesk was unaware of the breach. Similarly,
                                   2   the Pension Fund has not plausibly alleged that during the class period, Zendesk officers
                                   3   knew, or even should have known, that someone at Zendesk had improperly shared
                                   4   Zendesk’s AWS keys with a third party vendor in 2016. See infra part III.B. Indeed, the
                                   5   Pension Fund cites Zendesk’s statement that it “discovered” the AWS keys had been
                                   6   shared “during [Zendesk’s] review” of the data breach, not before Zendesk made the
                                   7   challenged statements. SAC ¶ 64. There is similarly little reason to think that Zendesk
                                   8   officers knew about Zendesk’s 2016 and 2017 multifactor authentication rollout and past
                                   9   AWS logging practices, let alone their significance. Plus, with no ability to disclose the
                                  10   data breach or the sharing of AWS keys with a single vendor, disclosure of the multifactor
                                  11   authentication rollout and past AWS logging practices would have only served to “bury
                                  12   shareholders in an avalanche of trivial information.” Basic, 485 U.S. at 231.11
Northern District of California
 United States District Court




                                  13            The Pension Fund’s arguments to the contrary are unavailing. For example, the
                                  14   Pension Fund argues that “[t]he timing of the breach (2016) does not render 2019
                                  15   misstatements inactionable or any less false” because “Zendesk remained exposed to the
                                  16   consequences of giving away its AWS keys and failing to implement other best practices.”
                                  17   Opp. at 7. The Pension Fund reasons that if a bank “gave away the keys to its vault,” the
                                  18   bank could not later claim that its security was “comprehensive . . . just because it installed
                                  19   security cameras.” Id. This analogy misses the mark. There is no indication that in 2019,
                                  20   Zendesk officers knew or were consciously or deliberately reckless in not knowing that
                                  21   three years earlier, AWS keys had been shared with a single vendor, i.e., a business
                                  22

                                  23   11
                                          The Pension Fund makes much of the Twitter account hack that Zendesk CEO Mikkel Svane
                                  24   experienced before 2016, after which Svane had been warned “of the need to implement multi-
                                       factor authentication.” Opp. at 3 (citing SAC ¶¶ 16–18). But knowledge of a general security best
                                  25   practice does not equal knowledge of a specific failure to follow that best practice in an unrelated
                                       context, or the resulting consequences. Similarly, Svane and CFO Elena Gomez’s certification in
                                  26   the February 2019 Form 10-K that they were “involved in designing and testing the Company’s
                                       internal controls,” SAC ¶ 43, does not imply that they were “very familiar with Zendesk’s data
                                  27   security systems,” Opp. at 11 n.9, let alone that they knew or should have known about specific
                                       data security mistakes that had occurred in 2016. In short, there is no plausible allegation that
                                  28   Svane or Gomez would have had any reason to think that the challenged statements might mislead
                                       investors.
                                                                                          15
                                            Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 16 of 19




                                   1   partner. A more apt analogy would involve a bank employee—perhaps a teller—
                                   2   disclosing sensitive information about the bank’s vault to one of the bank’s business
                                   3   partners (say, a company that helps the bank obtain cash). There would be little reason to
                                   4   think that the bank’s corporate officers knew about the error and could disclose it, or that
                                   5   the error made their general statements about bank security practices three years later
                                   6   misleading.
                                   7            The Pension Fund has not alleged a false statement or the omission of any
                                   8   information that Zendesk had a duty to disclose. Therefore, the Pension Fund has not
                                   9   stated a claim for securities fraud, and the Court need not address whether the Pension
                                  10   Fund has shown “a substantial likelihood that a reasonable shareholder would consider”
                                  11   the information to be “important.” Basic, 485 U.S. at 224.12
                                  12            B.    Second Element: Scienter
Northern District of California
 United States District Court




                                  13            The Pension Fund has not stated a claim for which relief may be granted for
                                  14   another, independent reason. The Pension Fund has failed to “state with particularity facts
                                  15   giving rise to a strong inference” that Zendesk or any Zendesk officer acted with the intent
                                  16   “to deceive, manipulate, or defraud” in failing to disclose the data breach. Tellabs, 551
                                  17   U.S. at 313–314 (quoting 15 U.S.C. § 78u–4(b)(2); Ernst & Ernst, 425 U.S. at 194 &
                                  18   n.12).
                                  19            Because the Pension Fund has not alleged a material false statement or omission,
                                  20   the Pension Fund has not alleged that Zendesk or its officers had knowledge of falsity or
                                  21   acted with conscious recklessness as to the risk that any statement was misleading without
                                  22

                                  23   12
                                          Thus, as in the Court’s prior order, the Court assumes that a reasonable investor would find at
                                  24   least the fact of the data breach important. See supra note 1; Order Granting First MTD at 21.
                                       The Court also assumes that the Pension Fund’s allegations give rise to a factual dispute as to
                                  25   whether a reasonable investor would care that Zendesk had accidentally shared a few AWS keys
                                       in 2016 before implementing multifactor authentication and increasing its use of AWS logging
                                  26   features. SAC ¶ 50. As noted above, however, the Court does not assume that a reasonable
                                       investor would find information about multifactor authentication and logging important in the
                                  27   absence of additional information regarding the sharing of AWS keys and/or the data breach.
                                       More generally, because Zendesk lacked either a duty to disclose or the requisite state of mind,
                                  28   these assumptions do not affect the Court’s conclusion that the Pension Fund has failed to state a
                                       claim for which relief may be granted.
                                                                                          16
                                         Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 17 of 19




                                   1   further disclosure.
                                   2          But even accepting the Pension Fund’s argument that Zendesk’s 2019 statements
                                   3   were misleading, the Pension Fund has not alleged that any Zendesk officer acted
                                   4   intentionally or with conscious recklessness. The Pension Fund’s allegations indicate that
                                   5   Zendesk’s officers were simply unaware of the breach until September 2019. See SAC
                                   6   ¶ 51; see also Opp. at 11 (stating that Zendesk “did not even discover” the breach until it
                                   7   was “alerted by a third party”). Thus, the Pension Fund’s allegations contradict any
                                   8   inference that Zendesk intended to “deceive” or “defraud” regarding the fact of the breach.
                                   9   Tellabs, 551 U.S. at 313–314. The same analysis applies to Zendesk’s nondisclosure of its
                                  10   failure to implement certain security best practices before the breach occurred. Of course,
                                  11   Zendesk’s failure to detect the breach may have resulted from negligence, including
                                  12   inadequate use of AWS’s logging features. But given Zendesk’s lack of knowledge
Northern District of California
 United States District Court




                                  13   surrounding the data breach, the inference that Zendesk’s officers acted with fraudulent
                                  14   intent when failing to disclose Zendesk’s past security mistakes rests on a multitude of
                                  15   dubious premises. Zendesk’s officers must have not only known that someone at Zendesk
                                  16   shared the AWS keys, Zendesk implemented multifactor authentication too late, and
                                  17   Zendesk failed to monitor its platform effectively, but also consciously disregarded a risk
                                  18   that these events made its general statements about data security in 2019 misleading. No
                                  19   allegations in the Second Amended Complaint suggest this was the case.
                                  20          The Pension Fund’s contrary arguments are meritless. First, the Pension Fund
                                  21   argues that “the substantial contradiction between the true state of affairs and Zendesk’s
                                  22   misstatements supports an inference of scienter.” Opp. at 8 (citing Ronconi v. Larkin, 253
                                  23   F.3d 423, 429 (9th Cir. 2001)). As discussed above, the Court rejects the premise that
                                  24   there was such a contradiction. Moreover, in noting that “falsity and scienter in private
                                  25   securities fraud cases are generally strongly inferred from the same set of facts,” Ronconi
                                  26   did not purport to hold that a showing of falsity alone creates a strong inference of scienter.
                                  27   253 F.3d at 429. It merely held that one set of facts could, in certain circumstances, “raise
                                  28   a strong inference that defendants intentionally or [with] deliberate recklessness made false
                                                                                     17
                                         Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 18 of 19




                                   1   or misleading statements.” Id. (citation omitted). The scienter requirement exists because
                                   2   falsity does not always equal fraud. See Tellabs, 551 U.S. at 324 (“[A] court must
                                   3   consider plausible, nonculpable explanations for the defendant’s conduct.”). Second, the
                                   4   Pension Fund argues that it would be “absurd to suggest that the top executives of a
                                   5   company whose entire business revolves around collecting, storing, and processing users’
                                   6   sensitive information would be unaware of the failure to follow even basic best practices
                                   7   set by AWS and Zendesk itself.” Opp. at 10. But it is far from absurd to think that in
                                   8   2019, Zendesk officers were not aware or consciously ignorant of a single episode in 2016
                                   9   when someone at Zendesk shared AWS keys with a third-party vendor, let alone that
                                  10   Zendesk had implemented multifactor authentication just after that event. The second
                                  11   amended complaint does not plausibly allege an ongoing, systematic flaunting of security
                                  12   best practices. Cf. Flynn v. Sientra, Inc., 2016 WL 336066, at *15 (C.D. Cal. June 9,
Northern District of California
 United States District Court




                                  13   2016) (stating that a company’s officers would be aware of “substandard, non-compliant
                                  14   conditions pervading their company’s manufacturing and quality control divisions,” which
                                  15   where “the heart” of the company) (emphasis added).
                                  16          The Second Amended Complaint also fails to allege corporate or collective scienter
                                  17   against Zendesk, to the extent the Ninth Circuit permits such a theory. See Glazer, 549
                                  18   F.3d at 744. Because Zendesk’s public statements were neither false nor misleading, they
                                  19   could not have been “so dramatically false” as to “create a strong inference that at least
                                  20   some” Zendesk officials knew of their falsity. Id. (emphasis in original).
                                  21          For all these reasons, the inference urged by the Pension Fund regarding Zendesk
                                  22   and its officers’ scienter is not “as compelling as any opposing inference.” Tellabs, 551
                                  23   U.S. at 314. The Pension Fund’s theory of Zendesk’s fraudulent intent is, at best,
                                  24   convoluted: Zendesk’s officers did not know about a data breach, but chose to mislead
                                  25   investors during the 2019 class period by refusing to disclose past security mistakes, while
                                  26   nonetheless disclosing that Zendesk might have suffered an undetected breach. The
                                  27   Pension Fund’s allegations do not support the “strong inference” that Zendesk was
                                  28   engaged in such a novel fraudulent scheme. See 15 U.S.C. § 78u–4(b)(2). Instead, they
                                                                                     18
Case 3:19-cv-06968-CRB Document 70 Filed 03/02/21 Page 19 of 19
